UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the period from April 1, 2011 to June 30, 2011 Commission File Number 0001487239 BIGELOW INCOME PROPERTIES, LLC (Name of Small Business Issuer in its Charter) Missouri 27-1594181 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 4801 Main Street, Suite 1000, Kansas City, MO 64112 (Address of principal executive offices, including zip code) (816) 283-4625 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer:(1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing guidance for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act)YesoNox The number of shares of Common Stock outstanding was one as of June 30, 2011. BIGELOW INCOME PROPERTIES, LLC June 30, 2011 TABLE OF CONTENTS PartI Financial Information 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis Of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PartII Other Information 17 Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits and Reports on Form8-K 17 Certifications 2 PART II Item 1. Financial Information BIGELOW INCOME PROPERTIES, LLC A Development Stage Company (A Missouri Limited Liability Company) CONDENSED BALANCE SHEET 30-June-11 (UNAUDITED) Assets Cash Prepaid Expense Total Assets Liabilities Accounts Payable Accrued Interest Borrowings Total Liabilities Shareholder Deficit Capital Contributions ($500 net of syndication costs of $40,734.38) Retained Loss Total Shareholder Deficit Total Liabilities and Shareholder Deficit See accompanying notes to financial statements 3 BIGELOW INCOME PROPERTIES, LLC A Development Stage Company (A Missouri Limited Liability Company) CONDENSED STATEMENT OF OPERATIONS AND SHAREHOLDER'S DEFICIT FOR THE QUARTER ENDED JUNE 30, 2011 (UNAUDITED) Revenue $- Accounting Fees Legal Fees XBRL Expenses Interest Expense Other Expenses Net Loss Retained Loss, beginning of period Retained Loss, end of period Capital Contributions, net, beginning of period Syndication Costs - Capital Contributions, net, end of period Shareholder's Deficit Earnings per share equals the net loss due to only a single share being outstanding at period end See accompanying notes to financial statements 4 BIGELOW INCOME PROPERTIES, LLC A Development Stage Company (A Missouri Limited Liability Company) CONDENSED STATEMENT OF CASH FLOWS FOR THE QUARTER ENDED JUNE 30, 2011 (UNAUDITED) Cash Flow from Operations Net Loss Adjustments to reconcile net loss to new cash flows from operating activities: Increase in prepaid expenses Increase in accrued interest Increase in accounts payable Net Cash Flow from Operations Cash Flow from Investing - Cash Flow from Financing Capital Contributions (net of syndication costs) - Net Change in Cash Cash Available at Beginning of Period Cash Available at End of Period See accompanying notes to financial statements 5 Bigelow Income Properties, LLC A Development Stage Company (A Missouri Limited Liability Company) Condensed Balance Sheets - Inception to 6-30-2011 (UNAUDITED) 12/31/2009 3/31/2010 6/30/2010 9/30/2010 12/31/2010 3/31/2011 6/30/2011 Assets Total Cash $- Prepaid Expense - Total Assets $- Liabilities Accounts Payable $- Accrued Interest - - - Borrowings - Total Liabilities Shareholder Deficit Capital Contributions ($500 in 1/2010 net of syndication costs) Retained Loss - - - Shareholder Deficit Total Liabilities and Shareholder Deficit $- See accompanying notes to financial statements 6 Bigelow Income Properties, LLC A Development Stage Company (A Missouri Limited Liability Company) Condensed Statements of Operations and Shareholder's Deficit - Inception to 6-30-2011 (UNAUDITED) 12/1/2009- 1/1/2010 - 4/1/2010 - 7/1/2010 - 10/1/2010 - 1/1/2010 -12/31/2010 12/1/2009 - 1/1/2011 - 4/1/2011- 1/1/2011 - 6/30/2011 12/1/2009 - 12/31/2009 3/31/2010 6/30/2010 9/30/2010 12/31/2010 12/31/2010 3/31/2011 6/30/2011 6/30/2011 Revenue $- $- $- $- $- $- $- $- $- $- $- Accounting Fees - - - Legal Expense - XBRL Expense - Interest Expense - - - Other Expenses - Net Loss - - - Retained Loss, beginning of period - Retained Loss, end of period - - - Capital Contributions, net, beginning of period - - - Capital Contributions - Syndication Costs - Capital Contributions, net, end of period Shareholder's Deficit $ (244.43) Earnings per share equals the net loss due to only a single share being outstanding at each respective period end See accompanying notes to financial statements 7 Bigelow Income Properties, LLC A Development Stage Company (A Missouri Limited Liability Company) Condensed Statements of Cash Flows - Inception to 6-30-2011 (UNAUDITED) 12/1/2009
